United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30612
                          Summary Calendar



VICKIE GUILLORY,

                                    Plaintiff-Appellant,

versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                  USDC No. 2:03-CV-00775-PM-APW
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Vickie Rene Guillory appeals the district court’s judgment

affirming the denial by the Commissioner of Social Security of

her application for disability insurance benefits.     The

Commissioner uses a sequential five-step test to determine

whether a claimant qualifies as disabled for purposes of

obtaining disability insurance benefits.     See Leggett v. Chater,

67 F.3d 558, 563 (5th Cir. 1995).   In this five-step inquiry, the

Commissioner considers:   (1) whether the claimant is currently

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30612
                                -2-

engaged in substantial gainful activity; (2) whether the claimant

has a severe impairment; (3) whether the impairment is listed, or

equivalent to an impairment listed in appendix I of the Social

Security regulations; (4) whether the impairment prevents the

claimant from doing past relevant work; and (5) whether the

impairment prevents the claimant from performing any other

substantial gainful activity.   Id. at 563 n.2; see also 20

C.F.R. § 404.1520.   The claimant bears the burden of proving

disability for the first four steps, and the Commissioner bears

the requisite burden in the fifth step.    See Leggett, 67 F.3d at

564 & n.11.   The Commissioner’s decision is given great deference

on review and will not be disturbed unless substantial evidence

does not exist in the record to support this determination, or an

error of law was made.   See id. at 564.

     Guillory argues that the Administrative Law Judge (ALJ)

erred in relying solely upon the Medical-Vocational Guidelines

(Grid Rules) to find that she was not disabled.   Guillory argues

that the ALJ’s finding that her nonexertional impairments, in

conjunction with her physical impairments, were severe at Step

Two precluded the ALJ from finding that they were insignificant

at Step Five.   Contrary to Guillory’s argument, the mere presence

of a nonexertional impairment does not preclude use of the Grid

Rules.   Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987).    If

those impairments do not have a significant effect on her

residual functional capacity, use of the Grid Rules is
                            No. 04-30612
                                 -3-

appropriate.   Id.   The ALJ found that Guillory’s listed

nonexertional impairments did not significantly affect her

ability to perform the base of jobs she was otherwise capable of

performing given her age education and exertional limitations.

Guillory has not shown that this finding is not supported by

substantial evidence.   Thus, the ALJ was entitled to rely

exclusively on the Medical-Vocational Guidelines - the Grid

Rules.   Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990).

     As a result of the foregoing, the Commissioner’s decision to

deny benefits is supported by substantial evidence.   Accordingly,

the district court’s judgment is AFFIRMED.